Citation Nr: 0336378	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-05 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals, 
including arthritis, of a cold injury affecting the 
shoulders.
   
2.  Entitlement to service connection for residuals, 
including arthritis, of a cold injury affecting the fingers 
of both hands.

3.  Entitlement to service connection for residuals, 
including arthritis, of a cold injury affecting the right 
knee.

4.  Entitlement to service connection for residuals, 
including arthritis, of a cold injury affecting the right 
leg.

5.  Entitlement to service connection a right hip disability, 
based on aggravation due to cold exposure.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1949 to 
August 1952.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, denying service connection for arthritis of the 
shoulders, the right knee, and the fingers of both hands, and 
denying service connection for right hip and leg conditions.  

By the veteran's subsequent statements and by an August 2001 
rating action, the basis of the right hip claim was expanded 
to include based on aggravation of a preexisting right hip 
injury.  The appellant also claimed entitlement to service 
connection for right  hip arthritis due to in-service cold 
exposure.  In a March 2002 statement, the representative 
clarified that the appellant was claiming entitlement to 
service connection for cold injury residuals to include 
arthritis of the right and left shoulders, right knee, 
fingers and right leg, and aggravation of a right hip injury 
due to in-service cold weather exposure.  

In the same March 2002 statement, the veteran also claimed 
entitlement to service connection for osteoporosis as, to 
include due to an in-service cold injury.  In June 2002, the 
veteran submitted a claim of entitlement to service 
connection for arthritis of both feet as due to cold injury 
in service.  These claims have yet to be adjudicated by the 
RO, and hence, are not before the Board.  They are referred 
to the RO for appropriate action.  

The veteran also raised the issue of entitlement to service 
connection for cold injury residuals affecting the left knee.  
While that disability was addressed in an August 2002 
supplemental statement of the case, the RO has yet to address 
that issue in a rating action, and that issue is thus not 
currently on appeal.  Hence, that issue is also referred to 
the RO for appropriate action.  See 38 C.F.R. § 19.31 (2003) 
(A supplemental statement of the case will not be used to 
announce decisions not previously addressed in a statement of 
the case.)

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, notice of the specific evidence VA will 
obtain, and notice to the claimant what specific evidence he 
is responsible for submitting.  It also prescribes VA duties 
to help a claimant obtain relevant evidence.  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  VA duties pursuant thereto have been 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

In this instance, notice of the VCAA was provided in March 
2001 and September 2002 letters, and by an March 2002 
statement of the case.  Unfortunately, the veteran was not 
fully afforded notice of what VA would specifically do and 
what he specifically needed to submit to substantiate each of 
the appealed claims.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be accomplished.  

The claims folder contains a copy of the veteran's DD Form 
214, informing that he had foreign service for in excess of 
one year and three months, and that he was awarded the Korean 
Service Medal with four bronze campaign stars.  

Attempts by the RO to obtain the veteran's service personnel 
records have resulted in a report that his service personnel 
records were lost by fire, and that the information requested 
could not be reconstructed.  Requested information included 
unit of assignment, dates of assignment, participation in 
combat operations, wounds in action, awards and decorations, 
and official travel outside the United States.  

In a March 2002 statement the veteran informed that he was 
treated with A.P.C.'s (aspirin, phacetin, and caffeine) by a 
medic for shoulder pain while stationed in Korea.  While the 
claims folder contains copies of service medical records 
received at the RO in July 1953, these do not include any 
record of treatment for shoulder pain, or for treatment for 
conditions of any of the other joints associated with this 
appeal.  The service medical records contain no record of 
complaints, findings or treatment for cold injury or cold 
exposure.  

In May 2000 the veteran submitted authorizations to obtain 
medical records for treatment by Dr. Kirby in Cresson, 
Pennsylvania, from the late 1950's to the early 1960's, and 
treatment at Main Line Medical, in Cresson, Pennsylvania, 
from 1970 to the present.  While the veteran has since 
informed that Dr. Kirby is deceased, and that his records 
have been destroyed, the RO should obtain available records 
from Main Line Medical.

In his original claim statement submitted in May 2000, the 
veteran informed that following discharge from service he had 
returned to the mountains of Pennsylvania, where he 
experienced cold, damp weather, and had a return of joint 
pain in both shoulders.  He reported receiving cortisone 
shots from Dr. Kirby, but due to side effects of cortisone he 
then returned to use of aspirin and liniment.  He reported 
ongoing difficulties with joints, including difficulties with 
his right hip following injury to that joint at the age of 
12, and increasing pain in that hip.  

In a June 2000 statement the veteran averred that the 250th 
Ordnance Ballistics and Technical Service Detachment, to 
which he was assigned while stationed in Korea, was actively 
engaged "all over Korea," including on the front lines.  He 
explained that its duties were weapons support, calibrating 
artillery for the Army and Marines, as well as for a Turkish 
outfit.  

In July 2002 testimony, the veteran stated that beginning in 
November or December 1950 he was with his 250th Ordinance 
Ballistics and Technical Service Detachment assigned to the 
1st Marine Division at Chosin Reservoir without proper cold 
weather clothing.  He testified that he was also stationed 
"at that location" the following winter, though at that 
time they did have proper winter clothing.
 
The veteran has also provided a written statement by a fellow 
soldier who reportedly served with him in Korea.  In that 
October 2000 statement, the fellow soldier averred that he 
and the veteran served "in all sections of Korea (North-
South) and in particular the Chosin Reservoir area."  That 
fellow soldier provided a copy of his own DD form214, showing 
his service from January 1949 to June 1952, with more than a 
year of foreign service.  He too had been awarded the Korean 
Service Medal with four bronze campaign stars.  

The claims folder also contains a copy of an October 1953 
award of meritorious unit commendation citation for the 250th 
Ordnance Ballistic and Technical Service Detachment.  The 
citation was for exceptional conduct and performance in 
support of combat operations, performing artillery 
calibration and tube evaluation to all medium and heavy field 
artillery assigned to three Untied States Corps, two Republic 
of Korea Army Corps, artillery units of three United States 
infantry divisions, one Marine division, and seventeen 
Republic of Korea Army divisions.  The citation notes that 
the 250th was always working within range of enemy artillery 
and often under direct enemy fire.  A further October 1950 
military document verifies that both the veteran and the 
fellow soldier who provided the above-noted October 2000 
statement on the appellant's behalf, were attached to the 
250th Ordinance Ballistics Unit, APO 59.  The unit reportedly 
consisted of one officer and 10 enlisted men.    

In December 2001, the National Achieves confirmed that the 
veteran's unit had worked with the 1st Marine Division, and 
that the 1st Marine Division was at the Chosin Reservoir.  It 
did not, however, definitively establish that the 250th was 
with the 1st Marine Division at the Chosin at the time of the 
battle for the reservoir in late November-early December 
1950.  Hence, further development is in order.

A December 1950 service record within the claims folder 
informs that effective on that date, the 250th Ordnance 
Ballistic Technical Intelligence Detachment was attached to 
the Command of the 2nd Logistical Command, APO 59.  A service 
record later in December 1950, also of the 2nd Logistical 
Command, APO 59, informs that as part of a general order, 
effective from a prior date in December 1950, the 250th 
Ordnance Ballistic Technical Intelligence Team was released 
from attachment to that command, and reverted to control of 
the Commanding General, Eighth US Army Korea.  

The Board believes that the above-noted documentation 
warrants asking the United States Services Center for 
Research of Unit Records (USASCRUR) for further information 
regarding the duties of the 250th Ordnance Ballistic 
Technical Intelligence Detachment during the period from 
November 27 to December 11, 1950, the period of the battle 
for the Chosin Reservoir.  

Further, a medical opinion is in order to address whether the 
veteran's currently claimed disabilities are residuals of an 
in-service cold injury.  While a VA examination was afforded 
the veteran for this purpose in July 2002, that examiner 
failed to provide medical opinions directly confirming or 
refuting that the disorders at issue were due to in-service 
cold exposure.  Accordingly, a further VA examination to 
address these questions is in order.  

Hence, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically:

A.  Notify the veteran of the 
evidence necessary to substantiate 
his claims of entitlement to service 
connection for disorders as residuals 
of an in-service cold injury, 
including his claim based on 
aggravation of a right hip injury by 
cold injury.  The RO should emphasize 
to the veteran that he is ultimately 
responsible to provide the necessary 
evidence.  The RO, however, should 
advise the appellant that VA will 
make efforts to obtain relevant 
evidence, such as VA and non-VA 
medical records, or other records 
from government agencies, if he 
identifies the custodians thereof.  
VA must notify the appellant of 
evidence he identified that could not 
be obtained so that he may obtain the 
evidence himself and submit it.

B.  The RO should inform the veteran 
that he has one year to submit 
evidence needed to substantiate his 
claims, or identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  The RO 
must inform him that his appeal will 
remain in abeyance for one year or 
until he indicates in writing that 
there is no additional evidence he 
wishes to have considered, and waives 
in writing any remaining time 
provided by 38 U.S.C.A. § 5103(a).  
Paralyzed Veterans of America, et al. 
v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).

2.  The veteran should be instructed 
to identify any medical records, VA 
or private, which may be pertinent to 
his remanded claims but have yet to 
be associated with the claims folder.  
He should also provide contact 
information and necessary 
authorizations and releases to permit 
VA to obtain treatment records.  The 
RO should attempt to obtain all 
indicated records, to include records 
from Main Line Medical, 792 Gallitzin 
Road, Cresson, Pennsylvania  16630.  
All not-yet-obtained VA treatment 
records, including all post-service 
records pertaining to treatment for 
cold-injury-related conditions, 
should be obtained.  In particular 
the RO should obtain records of the 
veteran's right hip condition which 
he alleges was aggravated by cold 
injury.  The RO should inform the 
veteran of the outcome of each 
records request.  If records are not 
obtained from any private source 
requested, the RO must notify the 
veteran that he is responsible for 
securing these records if he desires 
that VA consider them.  All records 
and responses received should be 
associated with the claims folder.  

3.  Thereafter, copies of all military 
personnel documents of record, including 
those noted in this remand, and a 
statement summarizing the veteran's 
allegation of cold exposure in-service 
at the Chosin Reservoir during the 
winter of 1950-1951 should be forwarded 
to USASCRUR, 7798 Cissna Road, 
Springfield, VA 22150-3197.  The 
USASCRUR should address whether the 250th 
Ordinance Ballistic and Technical 
Service Detachment served at the battle 
for the Chosin Reservoir during the 
winter of 1950-1951.  

4.  If the veteran's claim of service at 
the Chosin Reservoir is confirmed then 
he should be afforded a VA cold injury 
examination to assess whether it is at 
least as likely as not that any 
shoulder, hand, finger, knee, hip or leg 
disorder is due to a cold weather 
injury.  All opinions should be 
explained in full.  The claims folder 
with a copy of this remand must be made 
available to the examiner for review in 
association with the examination.  If 
arthritis in an affected part is found 
but the examiner does not believe that 
the condition is attributable to cold 
injury during the veteran's period of 
service, the examiner should so state.  
A complete rationale must accompany any 
opinion offered.

5.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claims.  If the determinations remain 
to any extent adverse to the veteran, 
he and his representative must be 
provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decisions.  They should then be 
afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



